Exhibit 10.1

AMENDMENT NO.2 TO THE

AGREEMENT AND PLAN OF MERGER

This Amendment No. 2 (this “Amendment”) is made as of April 20, 2015 by and
among Mavenir Systems, Inc., a Delaware corporation (the “Company”), Mitel
Networks Corporation, a Canadian corporation (“Parent”), and Roadster Subsidiary
Corporation, a Delaware corporation and indirect wholly owned subsidiary of
Parent (“Merger Sub”) to amend that certain Agreement and Plan of Merger (as
amended, the “Merger Agreement”), dated as of February 28, 2015 and amended by
Amendment No. 1 dated as of April 10, 2015, by and among the Company, Parent and
Merger Sub. Capitalized terms used herein and not otherwise defined herein have
the meanings set forth in the Merger Agreement.

WHEREAS, pursuant to Section 11.02 of the Merger Agreement, the Merger Agreement
may be amended, modified and supplemented in any and all respects by written
agreement of the Parties at any time prior to the Closing Date with respect to
any of the terms contained therein (subject to certain limitations as set forth
therein); and

WHEREAS, each of the Company, Parent and Merger Sub believes that it is in their
mutual best interests to amend the Merger Agreement as described below.

NOW, THEREFORE, in consideration of the mutual agreements and covenants made
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, Parent and Merger Sub
hereby amend the Merger Agreement as follows:

1. Amendment to Section 6.02(b). Each of clauses (i), (ii) and (iii) and the
last sentence of Section 6.02(b) of the Merger Agreement shall be amended and
restated in their entirety as follows (deleted language stricken-through; added
language italicized and underscored):

“ (i) the Company Board provides Parent at least four (4) one (1) Business Days’
Day’s prior written notice of its intention to take such action (it being
understood that the delivery of such notice and any amendment or update thereto
and the determination to so deliver such notice, update or amendment shall not,
by itself, constitute a Company Adverse Recommendation Change), which notice
shall include, as applicable, (A) the information with respect to the Superior
Proposal that is specified in Section 6.02(b), as well as a copy of such
Acquisition Proposal and any related Alternative Acquisition Agreement, or (B)
the facts and circumstances in reasonable detail of the Intervening Event;

(ii) during the four (4) one (1) Business Days Day following such written notice
described in the foregoing clause (i) (or such shorter period as is specified in
this Section 6.02(b) below), the Company Board and its Representatives have
negotiated in good faith with Parent (to the extent Parent desires to negotiate)
regarding any revisions to the terms of this Agreement that may, at Parent’s
sole discretion, be proposed by Parent in response to such Superior Proposal or
Intervening Event, as applicable; provided, that, for the sake of clarity,
nothing in this clause (ii) shall in any way obligate the Company Board to
refrain from making



--------------------------------------------------------------------------------

a Company Adverse Recommendation Change and, if applicable, authorizing the
Company to enter into any Alternative Acquisition Agreement, in accordance with
the terms of this Agreement; and

(iii) at the end of the four (4) one (1) Business Day period described in the
foregoing clause (i), the Company Board concludes in good faith, after
consultation with the Company’s outside legal counsel and financial advisors
(and taking into account any adjustment or modification of the terms of this
Agreement proposed and irrevocably committed to in writing by Parent), that, as
applicable (A) the Acquisition Proposal continues to be a Superior Proposal or
(B) the Intervening Event continues to warrant a Company Adverse Recommendation
Change and, in each case, that the failure to make such Company Adverse
Recommendation Change would be inconsistent with the fiduciary duties owed by
the Company Board to the stockholders of the Company under applicable Law.

Any material amendment or modification to any Superior Proposal will be deemed
to be a new Acquisition Proposal for purposes of this Section 6.02, and the
Company shall promptly (but in any event within 24 hours of occurrence) notify
Parent of any such new Acquisition Proposal and the Parties shall comply with
the provisions of this Section 6.02(b) with respect thereto; provided, however,
that the “matching period” set forth above shall in such circumstance expire on
the later of two (2) Business Days after the Company Board provides written
notice of such new Acquisition Proposal to Parent and the end of the original
four (4) Business Day period described in clause (ii) above; provided, further,
in In the event there is a Company Adverse Recommendation Change made in
compliance with this Section 6.02(b) with respect to a Superior Proposal, the
Company shall only enter into an Alternative Acquisition Agreement with respect
thereto by terminating this Agreement in accordance with Section 10.01(g). ”

2. Amendment to Section 10.03(a). The definition of “Termination Fee” in Section
10.03(a) of the Merger Agreement shall be amended by deleting the reference to
“$20,625,000” and replacing it with “$8,400,000”.

3. Effectiveness. This Amendment shall be effective and binding and the Merger
Agreement shall be deemed amended upon its execution by all of the Parties.
Except as expressly amended by Sections 1 and 2 of this Amendment, all terms and
provisions of the Merger Agreement shall be unmodified and remain in full force
and effect. On and after the date hereof, each reference to the Merger Agreement
shall mean and be a reference to the Merger Agreement as amended hereby, and
this Amendment and the Merger Agreement shall be read together and construed as
a single instrument.

4. Miscellaneous. The following provisions of the Merger Agreement are hereby
incorporated by reference herein, mutatis mutandis: Section 11.05 (Notices);
Section 11.06 (Counterparts; Effectiveness); Section 11.08 (Severability);
Section 11.10 (Governing Law; Exclusive Jurisdiction); Section 11.11 (Remedies;
Enforcement); and Section 11.13 (Waiver of Jury Trial).

 

2



--------------------------------------------------------------------------------

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

MAVENIR SYSTEMS, INC. By:  

/s/ Terry Hungle

Name: Terry Hungle Title: Chief Financial Officer

 

MITEL NETWORKS CORPORATION By:  

/s/ Greg Hiscock

Name: Greg Hiscock Title: Secretary

 

ROADSTER SUBSIDIARY CORPORATION By:  

/s/ Greg Hiscock

Name: Greg Hiscock Title: Secretary

[Signature Page to Amendment No. 2 to the Agreement and Plan of Merger]